                    Case 21-10527-JTD                 Doc 547       Filed 06/02/21   Page 1 of 13




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
CARBONLITE HOLDINGS LLC, et al.,1                               )     Case No. 21-10527 (JTD)
                                                                )
                                           Debtors.             )     (Jointly Administered)
                                                                )

                                               AFFIDAVIT OF SERVICE

        I, Victoria X. Tran, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

        On June 1, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via overnight mail on the service list attached hereto as
Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

          Notice of Agenda of Matters Scheduled for Hearing on June 3, 2021 at 1:00 P.M.
           (Prevailing Eastern Time) Before the Honorable John T. Dorsey (Docket No. 538)

          Monthly Operating Report (Docket No. 540)

          Debtors’ Motion for Entry of an Order Authorizing the Debtors to File Certain
           Schedules to Asset Purchase Agreements Under Seal (Docket No. 543)




                                 [THIS SPACE INTENTIONALLY LEFT BLANK]




____________________________________________
1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
Case 21-10527-JTD   Doc 547   Filed 06/02/21   Page 2 of 13
Case 21-10527-JTD   Doc 547   Filed 06/02/21   Page 3 of 13




                    Exhibit A
                                             Case 21-10527-JTD          Doc 547      Filed 06/02/21      Page 4 of 13

                                                                              Exhibit A
                                                                      Served via Overnight Mail

                   Name                                 Attention                          Address 1                       Address 2                   City      State
CA Resources Recycling & Recovery        Attn: Legal Department               1001 I St Mail Stop 9A                                            Sacramento      CA
DE Secretary of State Franchise Tax      Division of Corporations             PO Box 898                                                        Dover           DE
DE Secretary of Treasury                 Attn: Legal Department               PO Box 7040                                                       Dover           DE
Emerging Acquisitions LLC                Attn: Gary Weber                     3592 W 5th Ave                                                    Eugene          OR
Federal Communications Commission        Attn: Matthew Berry                  445 12th St SW                       Office of General Counsel    Washington      DC
Internal Revenue Service                 Attn: Insolvency                     1352 Marrows Rd 2nd Floor                                         Newark          DE
Internal Revenue Service                 Attn: Legal Department               PO Box 21126                                                      Philadelphia    PA
Internal Revenue Service                 Centralized Insolvency Operation     2970 Market St                                                    Philadelphia    PA
Interstate Automobile Network            c/o Law Office of Steven L. Bryson   11150 W Olympic Blvd Suite 1120      Attn: Steven L. Bryson       Los Angeles     CA
Nissan Motor Acceptance Corp.            Attn: Legal Department               8900 Freeport Pkwy                                                Irving          TX
Office of the Attorney General           Attn: Michael B. Mukasey             950 Pennsylvania Ave NW              U.S. Department of Justice   Washington      DC
Olympic Wire & Equipment Co. Inc.        Attn: Legal Department               PO Box 3227                                                       Newport Beach   CA
PA Office of the Attorney General        Attn: Legal Department               Strawberry Square 16th Floor                                      Harrisburg      PA
Pension Benefit Guaranty Corp.           Office of the General Counsel        1200 K St NW                                                      Washington      DC
PNC Equipment Finance LLC                Attn: Legal Department               655 Business Center Dr                                            Horsham         PA
Secretary of Treasury                    Attn: Legal Department               15th & Pennsylvania Ave NW                                        Washington      DC
Securities & Exchange Commission         Attn: Mark Schonfeld                 3 World Financial Center Suite 400                                New York        NY
Signature Business Leasing LLC           Attn: Legal Department               225 Broadhollow Rd Suite 132W                                     Melville        NY
Stonebriar Commercial Finance LLC        Attn: Jeffrey L. Wilkison, SVP       5601 Granite Pkwy Suite 1350                                      Plano           TX
Susquehanna Commercial Finance Inc.      Attn: Legal Department               2 Country View Rd Suite 300                                       Malvern         PA
Toyota IndustriesCommercial Finance      Attn: Legal Department               PO Box 9050                                                       Dallas          TX
Toyota Motor Corporation                 Attn: Legal Department               PO Box 3457                                                       Torrance        CA
TX Office of the Attorney General        Attn: Legal Department               300 W 15th St                                                     Austin          TX
UMB Bank N.A. as Trustee                 Attn: Legal Department               120 S Sixth St Suite 1400                                         Minneapolis     MN
US Attorney District of Delaware         c/o US Attorneys Office              1313 N Market St                     Hercules Building            Wilmington      DE
Wells Fargo Bank N.A.                    Attn: Legal Department               PO Box 3072                                                       Cedar Rapids    IA




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                  Page 1 of 1
Case 21-10527-JTD   Doc 547   Filed 06/02/21   Page 5 of 13




                    Exhibit B
                                                Case 21-10527-JTD               Doc 547    Filed 06/02/21        Page 6 of 13

                                                                                   Exhibit B
                                                                            Served via Electronic Mail

                          Name                                      Attention                              Address 1                                     Email
                                                                                                                                      bso@saxtonstump.com
     A1 Energy                                      c/o Saxton & Stump LLC                       Attn: Barry A. Solodky               dat@saxtonstump.com
                                                                                                                                      csimon@crosslaw.com
                                                                                                 Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
     Allan Company                                  c/o Cross & Simon LLC                        Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                      mgottfried@elkinskalt.com
                                                    c/o Elkins Kalt Weintraub Reuben Gartside                                         tbrooks@elkinskalt.com
     Allan Company                                  LLP                                          Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
     Anderson Systems Inc.                          c/o Price Postel & Parma LLP                 Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                      john.demmy@saul.com
     Anderson Systems Inc.                          c/o Saul Ewing Arnstein & Lehr LLP           Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                      michael.messersmith@arnoldporter.com
                                                    Attn: Michael Messersmith, Sarah Gryll, &                                         sarah.gryll@arnoldporter.com
     Arnold & Porter Kaye Scholer LLP               Ginger Clements                                                                   ginger.clements@arnoldporter.com
                                                                                                                                      akramer@otterbourg.com
                                                                                                 Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
     Bank Leumi USA                                 c/o Otterbourg PC                            Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                      knight@rlf.com
                                                                                                                                      queroli@rlf.com
                                                                                                 Attn: John H. Knight & David T.      rbgroup@rlf.com
     Bank Leumi USA                                 c/o Richards Layton & Finger PA              Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                 Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
     Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP Kwong                                     jsk@lnbyb.com
                                                                                                                                      jedmonson@rc.com
     Berks61 Owner LLC                              c/o Robinson & Cole LLP                      Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                      jeremy.williams@kutakrock.com
     Blue Ridge Bank                                c/o Kutak Rock LLP                           Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
                                                                                                                                      john.demmy@saul.com
     Blum & Sons Electric Inc.                      c/o Saul Ewing Arnstein & Lehr LLP           Attn: John D. Demmy, Esq.            robyn.warren@saul.com
     Blum & Sons Electric, Inc.                     c/o Price Postel & Parma LLP                 Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                      andrea.kendrick@doj.ca.gov
     California Department of Resources Recycling   c/o California Department of Justice, Office Attn: Andrea M. Kendrick & Bryant B. bryant.cannon@doj.ca.gov
     & Recovery                                     of the Attorney General                      Cannon                               rochelle.udaquillen@doj.ca.gov
     California Office of the Attorney General                                                                                        bankruptcy@coag.gov
                                                                                                                                      joneill@pszjlaw.com
                                                                                                 Attn: James E. O'Neill & Steven W. sgolden@pszjlaw.com
     CarbonLite Holdings LLC                        c/o Pachulski Stang Ziehl & Jones LLP        Golden                               efile1@pszjlaw.com
                                                                                                 Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                 William G. Malcolm, Esq., & Nathan bill@mclaw.org
     City of Riverside                              c/o Malcolm & Cisneros, A Law Corporation F. Smith, Esq.                          nathan@mclaw.org




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                               Page 1 of 4
                                               Case 21-10527-JTD                 Doc 547    Filed 06/02/21            Page 7 of 13

                                                                                    Exhibit B
                                                                             Served via Electronic Mail

                         Name                                        Attention                              Address 1                                Email
                                                                                                                                 olivia.salvatierra@lgbs.com
                                                                                                                                 dallas.bankruptcy@publicans.com
                                                                                                                                 dallas.bankruptcy@lgbs.com
                                                  c/o Linebarger Goggan Blair & Sampson                                          beth.weller@lgbs.com
     Dallas County                                LLP                                      Attn: Elizabeth Weller                dora.casiano-perez@lgbs.com
     Delaware Office of the Attorney General      Delaware Department of Justice                                                 attorney.general@delaware.gov
     Delaware Secretary of State                  Division of Corporations                                                       dosdoc_bankruptcy@state.de.us
     Delaware State Treasury                                                                                                     statetreasurer@state.de.us
                                                                                                                                 norman.kinel@squirepb.com
                                                                                                                                 sarah.conley@squirepb.com
     East West Bank                               c/o Squire Patton Boggs (US) LLP         Attn: Norman N. Kinel                 norman-kinel-4300@ecf.pacerpro.com
     Electronic Systems SPA                       Attn: Villard Bastien                                                          vbastien@me.com
                                                                                                                                 hhecfb@hershnerhunter.com
     Emerging Acquisitions LLC                    c/o Hershner Hunter LLP                  Attn: Nancy K. Cary                   ncary@hershnerhunter.com
                                                                                                                                 john.knapp@millernash.com
                                                                                                                                 edgar.rosales@millernash.com
     Emerging Acquisitions LLC                    c/o Miller Nash Graham & Dunn LLP        Attn: John R. Knapp, Jr.              dona.purdy@millernash.com
     Everrank Inc.                                PMB 280                                                                        davidha@everrankca.com
     Exact Staff Inc.                             c/o Gellert Scali Busenkell & Brown LLC  Attn: Michael Busenkell, Esq.         mbusenkell@gsbblaw.com
                                                                                                                                 jgentile@beneschlaw.com
                                                                                                                                 kcapuzzi@beneschlaw.com
                                                  c/o Benesch Friedlander Coplan & Aronoff Attn: Kevin M. Capuzzi & John C.      debankruptcy@beneschlaw.com
     Fairmont Logistics LLC                       LLP                                      Gentile                               lmolinaro@beneschlaw.com
                                                                                           Attn: Robert M. Hirsh, Esq. &         rhirsh@lowenstein.com
     Indorama Ventures Holdings LP                c/o Lowenstein Sandler LLP               Nicholas San Filippo IV, Esq.         nsanfilippo@lowenstein.com
                                                                                                                                 emonzo@morrisjames.com
     Indorama Ventures Holdings LP                c/o Morris James LLP                     Attn: Eric J. Monzo & Brya M. Keilson bkeilson@morrisjames.com
     Internal Revenue Service                     Attn: Susanne Larson                                                           sbse.Insolvency.balt@irs.gov
     Interstate Automobile Network dba Luxury Auto
     Leasing                                       c/o Dilworth Paxson LLP                     Attn: Martin J. Weis                mweis@dilworthlaw.com
     Latham & Watkins LLP                          Attn: Andrew C. Ambruoso                                                        andrew.ambruoso@lw.com
     Latham & Watkins LLP                          Attn: James Ktsanes                                                             james.ktsanes@lw.com
                                                                                                                                   jeff.bjork@lw.com
     Latham & Watkins LLP                         Attn: Jeff Bjork                                                                 carbonlite.lwteam@lw.com
                                                                                               Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
     LIT Mountain Creek Dallas LLC                c/o Jackson Walker LLP                       Anaya                               vanaya@jw.com
                                                                                                                                   jnimeroff@bmnlawyers.com
     Muhlenberg Township Authority                c/o Brown McGarry Nimeroff LLC               Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
     Nahai Insurance Services Inc.                c/o Polsinelli PC                            Attn: Christopher A. Ward           cward@polsinelli.com
     Nahai Insurance Services Inc.                c/o Polsinelli PC                            Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                   marcy.smith@troutman.com
                                                                                                                                   wlbank@troutman.com
                                                  c/o Troutman Pepper Hamilton Sanders                                             monica.molitor@troutman.com
     Nestle Waters North America Inc.             LLP                                          Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                            Page 2 of 4
                                                  Case 21-10527-JTD          Doc 547       Filed 06/02/21       Page 8 of 13

                                                                                  Exhibit B
                                                                            Served via Electronic Mail

                            Name                                   Attention                               Address 1                                Email
                                                    c/o Troutman Pepper Hamilton Sanders      Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
     Nestle Waters North America Inc.               LLP                                       Standridge Kress                    kay.kress@troutman.com
                                                                                                                                  caroline.djang@bbklaw.com
     Niagara Bottling LLC                           c/o Best Best & Krieger LLP             Attn: Caroline R. Djang, Esq.         laurie.verstegen@bbklaw.com
                                                                                                                                  emonzo@morrisjames.com
     Niagara Bottling LLC                           c/o Morris James LLP                    Attn: Eric J. Monzo & Brya M. Keilson bkeilson@morrisjames.com
                                                                                                                                  bronationalecf@weltman.com
     Nissan Motor Acceptance Corp                   c/o Weltman Weinberg & Reis Co. LPA     Attn: Scott Fink                      sfink@weltman.com
                                                                                                                                  joseph.mcmahon@usdoj.gov
     Office of the U.S. Trustee                     Attn: Joseph J. McMahon, Jr.                                                  ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                  carolina.velarde@bantaminc.com
     Official Committee of Unsecured Creditors      c/o Bantam Materials International      Attn: Vytas Gruodis                   vytas.gruodis@bantaminc.com
     Official Committee of Unsecured Creditors      c/o Banyan Plastics                     Attn: Sloan Sherman                   sloan@banyanplastics.com
                                                                                            Attn: Regina Stango Kelbon, Esq.,     jbibiloni@blankrome.com
                                                                                            Stanley B. Tarr, Esq., & Jose F.      kelbon@blankrome.com
     Official Committee of Unsecured Creditors      c/o Blank Rome LLP                      Bibiloni, Esq.                        tarr@blankrome.com;
                                                                                                                                  nevrard@exactstaff.com
                                                                                                                                  gordonsmith17@yahoo.com
     Official Committee of Unsecured Creditors      c/o Exact Staff Inc.                    Attn: Gordon Smith                    kgoodwin@exactstaff.com
                                                                                                                                  erin.brady@hoganlovells.com
                                                                                                                                  david.simonds@hoganlovells.com
                                                                                                                                  edward.mcneilly@hoganlovells.com
                                                                                            Attn: Erin N. Brady, David P.         cindy.mitchell@hoganlovells.com
     Official Committee of Unsecured Creditors      c/o Hogan Lovells US LLP                Simonds, & Edward McNeilly            tracy.southwell@hoganlovells.com
     Official Committee of Unsecured Creditors      c/o Hogan Lovells US LLP                Attn: Kevin J. Carey                  kevin.carey@hoganlovells.com;
     Official Committee of Unsecured Creditors      c/o Hogan Lovells US LLP                Attn: Pieter Van Tol                  pieter.vantol@hoganlovells.com
                                                                                                                                  mark@replenysh.com
     Official Committee of Unsecured Creditors      c/o Replenysh Inc.                      Attn: Mark Armen                      legal@replenysh.com
     Official Committee of Unsecured Creditors      c/o rPlanet Earth Los Angeles LLC       Attn: Robert Daviduk                  bob@rplanetearth.com
     Orion Energy Partners Investment Agent LLC     c/o Latham & Watkins LLP                Attn: Andrew C. Ambruoso, Esq.        andrew.ambruoso@lw.com
     Orion Energy Partners Investment Agent LLC     c/o Latham & Watkins LLP                Attn: James Ktsanes, Esq.             james.ktsanes@lw.com
                                                                                            Attn: Jeffrey E. Bjork, Esq. &        jeff.bjork@lw.com
     Orion Energy Partners Investment Agent LLC     c/o Latham & Watkins LLP                Nicholas J. Messana, Esq.             nicholas.messana@lw.com
                                                                                                                                  bankfilings@ycst.com
                                                                                                                                  rbrady@ycst.com
                                                                                            Attn: Robert S. Brady, Edwin J.       eharron@ycst.com
     Orion Energy Partners Investment Agent LLC     c/o Young Conaway Stargatt & Taylor LLP Harron, & Kara Hammond Coyle          kcoyle@ycst.com
                                                                                                                                  akramer@otterbourg.com
     Otterbourg P.C.                                Attn: Andrew M. Kramer & David E. Morse                                       dmorse@otterbourg.com
                                                                                                                                  jkleinman@fgllp.com
                                                                                                                                  jfrank@fgllp.com
                                                                                                                                  mmatlock@fgllp.com
                                                                                                                                  csmith@fgllp.com
     Pepsi-Cola Advertising and Marketing Inc.      c/o FrankGecker LLP                                                           csucic@fgllp.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                              Page 3 of 4
                                                    Case 21-10527-JTD             Doc 547    Filed 06/02/21        Page 9 of 13

                                                                                     Exhibit B
                                                                              Served via Electronic Mail

                          Name                                        Attention                              Address 1                                    Email
                                                                                                                                      kevin.mangan@wbd-us.com
                                                                                                                                      heidi.sasso@wbd-us.com
                                                                                                                                      chris.lewis@wbd-us.com
     Plastic Express                                  c/o Womble Bond Dickinson (US) LLP         Attn: Kevin J. Mangan, Esq.          rachel.metzger@wbd-us.com
                                                      c/o Smith Anderson Blount Dorsett Mitchell Attn: Gerald A. Jeutter, Jr., Esq. & jjeutter@smithlaw.com
     PolyQuest Inc. & PQ Recycling LLC                & Jernigan LLP                             Anna B. Osterhout, Esq.              aosterhout@smithlaw.com
                                                                                                                                      rpatel@co.riverside.ca.us
     Riverside County Treasurer-Tax Collector         Attn: Ronak N. Patel, Esq.                                                      mdominguez@co.riverside.ca.us
                                                                                                                                      bankruptcynoticeschr@sec.gov
     Securities & Exchange Commission                 Attn: Marc Berger, Regional Director                                            nyrobankruptcy@sec.gov
     Securities & Exchange Commission                 c/o Office of General Counsel-Bankruptcy Attn: Michael A. Berman                secbankruptcy-ogc-ado@sec.gov
                                                                                                                                      mmenkowitz@foxrothschild.com
                                                                                                                                      jmanfrey@foxrothschild.com
     Solid Waste Services Inc. dba J.P. Mascaro &                                                Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     Sons                                             c/o Fox Rothschild LLP                     Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
     Sorema Division of Previero N. srl.              c/o Freeborn & Peters LLP                  Attn: Jason J. Ben, Esq.             jben@freeborn.com
                                                                                                                                      marias@goldmclaw.com
                                                                                                                                      marias@ecf.courtdrive.com
     Sorema Division of Previero N. srl.              c/o Goldstein & McClintock LLLP            Attn: Maria Aprile Sawczuk, Esq.     katelynnet@goldmclaw.com
                                                                                                                                      fdavis@hsblawfirm.com
                                                                                                                                      hharrington@hsblawfirm.com
                                                                                                                                      mphillips@mmwr.com
                                                                                                                                      marc-phillips-8177@ecf.pacerpro.com
     Starlinger & Co. Gesellschaft M.B.H.             c/o Haynsworth Sinkler Boyd PA             Attn: Frank T. Davis III             smcguffin@hsblawfirm.com
                                                                                                                                      mmenkowitz@foxrothschild.com
                                                                                                                                      jmanfrey@foxrothschild.com
                                                                                                 Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     TotalRecycle Inc.                                c/o Fox Rothschild LLP                     Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
     UMB Bank N.A., in its separate capacities as                                                                                     michael.messersmith@arnoldporter.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                        Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
     Trustee, and PA Bonds Trustee                    c/o Arnold & Porter Kaye Scholer LLP       Gryll, & Ginger Clements             ginger.clements@arnoldporter.com
                                                                                                                                      david.stratton@troutman.com
                                                                                                                                      evelyn.meltzer@troutman.com
                                                                                                                                      ken.listwak@troutman.com
     UMB Bank N.A., in its separate capacities as                                                                                     wlbank@troutman.com
     TX DIP Agent, PA DIP Agent, TX Bonds             c/o Troutman Pepper Hamilton Sanders       Attn: David B. Stratton, Evelyn J.   monica.molitor@troutman.com
     Trustee, and PA Bonds Trustee                    LLP                                        Meltzer, & Kenneth A. Listwak        peggianne.hardin@troutman.com
     Waste Management Recycle America LLC             c/o Monzack Mersky & Browder PA            Attn: Rachel B. Mersky               rmersky@monlaw.com
                                                                                                                                      rbrady@ycst.com
                                                      Attn: Robert S. Brady, Edwin J. Harron, &                                       eharron@ycst.com
     Young Conaway Stargatt & Taylor LLP              Kara Hammond Coyle                                                              kcoyle@ycst.com



In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                 Page 4 of 4
Case 21-10527-JTD   Doc 547   Filed 06/02/21   Page 10 of 13




                    Exhibit C
                                           Case 21-10527-JTD        Doc 547      Filed 06/02/21       Page 11 of 13

                                                                        Exhibit C
                                                                   Served via Overnight Mail
                             Name                          Attention               Address 1            Address 2        City      State       Zip
             Life Insurance Company of NA          Attn: Legal Department   1601 Chestnut St                        Philadelphia   PA      19192
             Prologis Targeted US Logistics Fund   Attn: Angie Smith        PO Box 846336                           Dallas         TX      75284-6336
             Prologis Targeted US Logistics Fund   Attn: General Counsel    1800 Wazee St Suite 500                 Denver         CO      80202
             Prologis Targeted US Logistics Fund   Attn: Legal Department   3546 Concours St           Suite 100    Ontario        CA      91764
             Stonebriar Commercial Finance LLC     Attn: Legal Department   PO Box 874052                           Kansas City    MO      64187-4052




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                 Page 1 of 1
Case 21-10527-JTD   Doc 547   Filed 06/02/21   Page 12 of 13




                    Exhibit D
                                             Case 21-10527-JTD         Doc 547     Filed 06/02/21      Page 13 of 13

                                                                           Exhibit D
                                                                     Served via Electronic Mail
                         Name                                      Attention                        Address 1                         Email
      BlueTriton Brands Inc.                       Attn: Tom Uhl                                                         tom.uhl@waters.nestle.com
      BlueTriton Brands Inc. f/k/a Nestle Waters   c/o Troutman Pepper Hamilton
      North America Inc.                           Sanders LLP                           Attn: Kay Standridge Kress      kay.kress@troutman.com
      Cigna                                        Attn: Director or Officer                                             pdmglendale@cigna.com
      Life Insurance Company of North America                                                                            james.dougher@cigna.com
      Niagara Bottling LLC                         Attn: John Breedlove, Esq.                                            jbreedlove@niagarawater.com
                                                   Attn: Pamela Anderson Cridlebaugh &                                   panderson@niagarawater.com
      Niagara Bottling LLC                         Sid Gulati                                                            sgulati@niagarawater.com
                                                                                                                         caroline.djang@bbklaw.com
      Niagara Bottling LLC                         c/o Best Best & Krieger LLP           Attn: Caroline R. Djang, Esq.   laurie.verstegen@bbklaw.com
                                                                                         Attn: Eric J. Monzo & Brya M.   emonzo@morrisjames.com
      Niagara Bottling LLC                         c/o Morris James LLP                  Keilson                         bkeilson@morrisjames.com
      Prologis Targeted US Logistics Fund LP       c/o Faegre Drinker Biddle & Reath LLP Attn: Brian Morgan              brian.morgan@faegredrinker.com
      Prologis Targeted US Logistics Fund LP       c/o Faegre Drinker Biddle & Reath LLP Attn: Marita S. Erbeck          marita.erbeck@faegredrinker.com
      Stonebriar Commercial Finance LLC            Jeffrey L. Wilkison, SVP                                              jeff.wilkison@stonebriarcf.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                              Page 1 of 1
